Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 AMENDED AND RESTATED EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (hereinafter the  Agreement ) amended and restated effective November 11, 2008 by and among RAM HOLDINGS LTD., a Bermuda exempted company ( Holding ), RAM REINSURANCE COMPANY LTD., a Bermuda company (the  Company ), and EDWARD U. GILPIN (the  Executive ). WHEREAS, Holding, the Company and the Executive (collectively referred to as the  Parties ) previously entered into an Employment Agreement dated January 28, 2008 ( Prior Agreement ); and WHEREAS, the Parties wish to amend and restate the Prior Agreement on the terms and conditions hereinafter set forth, to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended; and WHEREAS, the Parties agree that, except as otherwise specified herein, the terms of the Agreement contained herein shall constitute the terms of the employment relationship between the Parties; and WHEREAS, the Company and the Executive each hereby acknowledge that a valid work permit for the Executive has been obtained from the Bermuda Department of Immigration permitting him to perform his obligations herein; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt and adequacy of which are mutually acknowledged, Holding, the Company and the Executive agree as follows: Section 1. Definitions . For purposes of this Agreement, the following terms shall have the following meanings: (a)  Base Salary  means the salary provided for in Section 4 or any increased salary granted to the Executive pursuant to Section 4. (b)  Boards  means the Boards of Directors of Holding and the Company. (c)  Cause  means (i) the Executives commission of any felony; (ii) the Executives gross negligence, willful malfeasance or gross misconduct in connection with his employment hereunder; (iii) a substantial and continual refusal by the Executive in breach of this Agreement to perform the duties, responsibilities or obligations assigned to the Executive pursuant to the terms hereof; (iv) the Executives failure to fully cooperate with a regulatory investigation involving Holding, the Company or any of its Subsidiaries or affiliates; or (v) any one or more acts by the Executive of dishonesty, theft, larceny, embezzlement or fraud from or with respect to Holding, the Company or any Subsidiary. By way of example, termination from employment necessitated by the Executives inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Executive has used his best efforts to maintain such permit or in connection with a Change in Control does not constitute termination for Cause. Notwithstanding the foregoing, a termination shall not be treated as a termination for Cause unless Holding or the Company shall have delivered a written notice to the Executive within thirty (30) days of the actual knowledge of the Chief Executive Officer of either Holding or the Company of the occurrence of one or more of such events that may give rise to a termination of employment for Cause and, for an event described in item (iii) above, if capable of being cured, shall not have been cured by the Executive within thirty (30) days of the receipt of such notice and, for an event described in item (iv) above, shall not have been cured by the Executive immediately after receipt of such notice. If Holding or the Company has provided the notice described in the preceding sentence to the Executive on at least two separate occasions which involved substantially similar behavior, Holding or the Company may immediately terminate the Executives employment for Cause upon the occurrence of a third similar event without regard to the notice and cure period described in the preceding sentence. (d)  Change in Control  means (i) the acquisition by any person, entity or group (as defined in Section 13(d) of the Securities Exchange Act of 1934, as amended), other than by The PMI Group, Inc., of fifty percent (50%) or more of the combined voting power of the then outstanding voting securities of Holding or the Company; (ii) the merger, amalgamation, reorganization, or consolidation of, or share exchange involving Holding or the Company, as a result of which the shareholders of Holding or the Company immediately before such transaction do not, immediately thereafter, own, directly or indirectly, more than fifty percent (50%) of the combined voting power entitled to vote generally in the election of directors of the merged or consolidated company; (iii) a sale of all or substantially all of Holdings or the Companys assets; and (iv) approval by Holding or the Company of the liquidation or dissolution of Holding or the Company, other than a liquidation of the Company into Holding. (e)  Code  means the Internal Revenue Code of 1986, as amended. (f)  Cost of Living Allowance  means the amount paid to the Executive under Section 7(e). (g)  Disability  means the Executives inability to substantially fulfill the positions, duties, responsibilities and obligations set forth in this Agreement because of physical, mental or emotional incapacity that entitles the Executive to long-term disability benefits under the Companys disability plan or policy. (h)  Effective Date  January 28, 2008. (i)  Equity Plan  means the RAM Holdings Ltd. 2006 Equity Plan, as may be amended from time to time, or any successor plan. (j)  Good Reason  means a termination of the Executives employment by the Executive for one or more of the following reasons: (i) a reduction in the Executives Base Salary, Cost of Living Allowance or the target bonus opportunity described in Section 5, (ii) Holdings or the Companys removal of the Executive from his position as Chief Financial Officer of Holding and the Company, (iii) a material breach of this Agreement by Holding or the Company, (iv) a material diminution in the Executives duties or the assignment to the Executive of duties that are not materially consistent with those customarily assigned to the Chief Financial Officer of a company of the size and nature of Holding or the Company or which do, or would be reasonably expected to, materially impair his ability to function as the Chief Financial Officer of Holding and the Company, (v) a relocation of the corporate headquarters away from Bermuda, (vi) the refusal of a purchaser of all or substantially all of the assets of Holding or the Company to continue the Executives employment with substantially the same position, title and responsibilities and at least the same compensation as described herein, or (vii) the Executives inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Executive has used his best efforts to maintain such permit. Notwithstanding the foregoing, a termination shall not be treated as a termination for Good Reason (i) if the Executive shall have consented in writing to the occurrence of the event giving rise to the claim of termination for Good Reason, or (ii) unless the Executive shall have delivered a written notice to the Holdings Board within ninety (90) days of his having actual knowledge of the occurrence of one or more of such events stating that he intends to 2 terminate his employment for Good Reason and specifying the factual basis for such termination, and such event, if capable of being cured, shall not have been cured by Holding or the Company within thirty (30) days of the receipt of such notice. (k)  Holding Board  means the Board of Directors of Holding. (l)  Party  or  Parties  means Holding, the Company and/or the Executive. (m)  Person  means any individual, corporation, partnership, limited liability company, joint venture, trust, estate, board, committee, agency, body, employee benefit plan or other person or entity. (n)  Proceeding  means any threatened or actual action, suit or proceeding, whether civil, criminal, administrative, investigative, appellate or other. (o)  Standard Benefit  means any amounts earned, accrued or owing to the Executive but not yet paid, and receipt of other benefits, if any, in accordance with applicable plans and programs of Holding, the Company or a Subsidiary, provided , however , that in no event shall the Standard Benefit be deemed to include any bonus payments. (p)  Subsidiary  means, with respect to Holding, any corporation, partnership, limited liability company or other entity of which (a) if a corporation, fifty percent (50%) or more of the total voting power of shares of stock entitled (without regard to the occurrence of any contingency) to vote in the election of directors thereof is at the time owned or controlled, directly or indirectly, by Holding, or one or more of the other Subsidiaries of Holding, or a combination thereof, or (b) if a partnership, limited liability company or other entity, fifty percent (50%) or more of the partnership, membership or other similar equity ownership interest thereof is at the time owned or controlled, directly or indirectly, by Holding, or one or more of the other Subsidiaries of Holding, or a combination thereof.
